Mr. Justice Aldrey
delivered the opinion of the court.
*30The District Court of Guayama heard on appeal an action of unlawful detainer brought by A. Hartman & Company against Manuel Cividanes and entered judgment sustaining the complaint. The defendant moved in that court for a reconsideration of its judgment and that motion having been overruled on July 24, 1919, he appealed on the 29th of the same month from the order refusing to reconsider the judgment. Now the appellees move here for a dismissal of that appeal.
In cases in which the law allows an appeal from a judgment the appeal should be taken from the judgment itself and not from the order refusing to reconsider the judgment. .Furthermore, in this case the law does not allow an appeal from the judgment entered on appeal by the district court in the action of unlawful detainer, for section 10 of the Act of March 9, 1905, establishing unlawful detainer proceedings, provides that in said actions not more than oue appeal shall be allowed in any case, and shall be taken to the district courts from the judgments rendered by the 'municipal courts, and to the Supreme Court from the judgments rendered in the first instance by the district courts.
As we said in the case of Tilén v. Mena, 24 P. R. R. 760, that law on its face purports to govern appeals and makes no provision for any appeal except from the judgment. Our reasoning in the case of Mora v. Rosaly, 18 P. R. R. 171, cited in the cases of Ocasio v. Monllor & Company et al., and Herrera v. Heirs of Otero, 18 P. R. R. 433, 434, respectively, where we refused to consider a petition for a writ of certiorari to review a refusal to grant a new trial, moved for after judgment entered in a case which was not appeal-able to this court, because in that manner the outcome eventually might be the reversal of a judgment which could not be reversed by this court on appeal for want of jurisdiction, is also applicable to this case.
Having, therefore, no jurisdiction of the appeal taken by Manuel Cividanes from the order of July- 24, 1919, re*31fusing to reconsider the judgment entered in this case, the appeal must be dismissed.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf, del Toro'and Hutchison concurred.